FILED
                   UNITED STATES COURT OF APPEALS                   DEC 22 2011

                                                                MOLLY C. DWYER, CLERK
                          FOR THE NINTH CIRCUIT                  U.S . CO U RT OF AP PE A LS




AMERICAN FEDERATION OF STATE,                No. 10-17046
COUNTY AND MUNICIPAL
EMPLOYEES LOCAL 4041, in its                 D.C. No. 3:09-cv-00235-LRH-
individual capacity and its representative   RAM
capacity on behalf of its members;           District of Nevada,
RANDY LEE COOK,                              Reno

            Plaintiffs,
                                             ORDER
 and

ROBERT LEE BIANCHI,

            Plaintiff - Appellant,

 v.

STATE OF NEVADA, ex rel its
Department of Corrections; HOWARD
SKOLNIK, individually and in his official
capacity as Director of the Nevada
Department of Corrections; CARLA
CREVLING, individually and in her
capacity as Personnel Officer of the
Nevada Department of Corrections; PAT
CONMAY, individually and in his official
capacity as Inspector General for the
Nevada Department of Corrections;
WILLIAM DONAT, individually and in
his official capacity as Warden for the
Nevada State Prison,

            Defendants - Appellees.
Before:       HAWKINS, McKEOWN, and M. SMITH, Circuit Judges.

       Appellant Bianchi's Petition for Panel Re-hearing, filed on December 15, 2011,

is granted in part, without further oral argument.

       The Memorandum disposition, filed on December 5, 2011, is amended per the

Amended Memorandum filed concurrently with this Order.

       No subsequent petitions for rehearing or rehearing en banc will be accepted

for filing.




                                          2
                                                                          FILED
                            NOT FOR PUBLICATION                            DEC 22 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



AMERICAN FEDERATION OF STATE,                   No. 10-17046
COUNTY AND MUNICIPAL
EMPLOYEES LOCAL 4041, in its                    D.C. No.
individual capacity and its representative      3:09-cv-00235-LRH-RAM
capacity on behalf of its members;
RANDY LEE COOK,
                                                AMENDED MEMORANDUM *
              Plaintiffs,

  and

ROBERT LEE BIANCHI,

              Plaintiff - Appellant,

  v.

STATE OF NEVADA, ex rel its
Department of Corrections; HOWARD
SKOLNIK, individually and in his official
capacity as Director of the Nevada
Department of Corrections; CARLA
CREVLING, individually and in her
capacity as Personnel Officer of the
Nevada Department of Corrections; PAT
CONMAY, individually and in his official
capacity as Inspector General for the
Nevada Department of Corrections;


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
WILLIAM DONAT, individually and in
his official capacity as Warden for the
Nevada State Prison,

              Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Larry R. Hicµs, District Judge, Presiding

                          Submitted November 16, 2011**
                             San Francisco, California

Before: HAWKINS, McKEOWN, and M. SMITH, Circuit Judges.

      Robert Bianchi ('Bianchi'), a lieutenant at the Nevada State Prison with the

Nevada Department of Corrections ('NDOC'), appeals the summary judgment

dismissal of his y 1983 action, alleging that he was retaliated against by the NDOC

in violation of his First Amendment rights. We have jurisdiction under 28 U.S.C.

y1291, and affirm.

      Bianchi contends that NDOC demoted him in retaliation for his involvement

in a no-confidence petition regarding the Assistant Warden of Operations, Walter

Donat, and issued him a letter of reprimand in retaliation for testifying regarding the

petition at a trial. However, Bianchi successfully appealed each disciplinary action,


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
was reinstated to his former ranµ as a lieutenant, and the letter of reprimand was

removed from his file. NDOC alleges that it had legitimate reasons for reprimanding

Bianchi: he had failed to report on or properly supervise a misbehaving subordinate,

and had misused a sicµ day and had given misleading statements about it.

      Reviewing the grant of summary judgment de novo, we conclude Bianchi has

not provided evidence sufficient to show any genuine issue of material fact.

Retaliation claims against government employers must be supported by proof that

protected speech was a 'substantial or motivating factor in the adverse employment

action.' Eng v. Cooley, 552 F.3d 1062, 1070-72 (9th Cir. 2009). To do so, a plaintiff

must first present evidence the defendant had µnowledge of the plaintiff's protected

speech. Alpha Energy Savers, Inc. v. Hansen, 381 F.3d 917, 928 (9th Cir. 2004)

(citing Keyser v. Sacramento City Unified Sch. Dist., 265 F.3d 741, 750-52 (9th Cir.

2001)).   Bianchi relies on allegations in his complaint as well as in            his

affidavit--conclusory, self-serving, and lacµing any supporting evidence--which fail

to establish a genuine issue of material fact on summary judgment review. F.T.C. v.

Publ'g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997) (citations omitted).

      AFFIRMED.




                                         3